                                                       U.S. Department of Justice
[Type text]
                                                       United States Attorney
                                                       Southern District of New York

                                                       The Silvio J. Mollo Building
                                                       One Saint Andrew’s Plaza
                                                       New York, New York 10007


                                                       January 30, 2019

BY ECF

Honorable Paul A. Engelmayer
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

       Re:     United States v. Jamel Jones et al., S4 18 Cr. 834 (PAE)

Dear Judge Engelmayer:

         The Government respectfully submits this letter in response to the document filed on
January 11, 2019 in the above captioned matter (ECF No. 80) (the “Document”). The Document
purports to be a filing from an attorney for “Waxxy Entertainment,” a non-party to this criminal
case. The relief requested in the Document, although by no means clear, appears to be a request
for “$1,000,000 FOR INJURIES and court cost[s].” The Government respectfully asks the Court
to deny the relief requested in the Document. The Government notes, among other defects with
this filing, that this Court does not have jurisdiction, in a criminal case, to grant a non-party any of
the relief the filing purports to seek. Other defenses, such as sovereign immunity, would also apply
were a filing of this nature made in the form of an independent motion.


                                                       Respectfully submitted,

                                                       GEOFFREY S. BERMAN
                                                       United States Attorney


                                                   by: s/
                                                      Michael D. Longyear
                                                      Jacob Warren
                                                      Assistant United States Attorneys
                                                      (212) 637-2223 / 2264

cc:     All counsel of record (by ECF)
